DETAILED ACTION

Response to Arguments

It is noted that the proposed amendment to claim 8 would appear to overcome the rejection under 35 U.S.C. 112(b).
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 10 is definite because c) is a bulk layer.
Applicant’s argument is unpersuasive.  Claim 10 remains indefinite for the reasons set forth in the office action dated 21 September 2021.  If applicant intends to claim that layer a’) is a bulk layer distinct form layer c), “c)” should be deleted from claim 10.
Applicant argues that claim 12 is definite.
Applicant’s argument is unpersuasive.  Claim 12 remains indefinite for the reasons set forth in the office action dated 21 September 2021.  While applicant argues that “portion” refers to non cross-linked layers, the claim does not recite this and while applicant argues that “when non cross-linked” refers to non cross-linked layers, the use of the word “when” appears to suggest that this recitation is broader than non cross-linked layers since the cross-linked layers were non cross-linked before crosslinking (i.e. when non cross-linked).
Applicant suggests that the assertion of unexpected results is supported in the instant specification.

Applicant argues that Roussos does not give a specific amount of slip agent other than less than 10% and it is commonly known to use very low amounts of slip agents outside the claimed range.
Applicant’s argument is unpersuasive given that Roussos discloses an overlapping range.  Applicant provides no evidence that the instantly claimed range is critical.
Applicant argues that the film of Ambroise could not be used for VSP packaging and is non-analogous art.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the film of Ambroise could not be used for VSP packaging must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Roussos and Ambroise are analogous art because they both are in the field of multilayer packaging films comprising slip agents in the skin layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.